J-S66036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

LAURENCE J. SORONEN

                          Appellant                 No. 300 MDA 2016


         Appeal from the Judgment of Sentence January 27, 2016
              in the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-SA-0000307-2015


BEFORE: BOWES, J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED OCTOBER 04, 2016

      Laurence J. Soronen (“Appellant”) appeals from the judgment of

sentence entered in the York County Court of Common Pleas on January 27,

2016, following the dismissal of his summary conviction appeal.           After

careful review, we affirm.

      The trial court summarized the procedural and factual history of this

matter as follows:

            On May 25, 2015, Appellant was cited pursuant to 75
      Pa.C.S. § 3362(a)(2) for travelling 75 miles per hour in a posted
      55 miles per hour zone. The citation was formally filed on May
      27, 2015. Appellant pled not guilty.

            On June 1, 2015, notice was sent to Appellant for the
      summary trial before Magisterial District Judge Richard Thomas
      (MDJ) scheduled for July 1, 2015. On June 5, 2015, Appellant
      sent a letter to the MDJ requesting a continuance of the trial. A
      second letter was sent by Appellant on June 9, 2015, with the
      same request. The letter indicates that Appellant had been
      advised by the clerk of the MDJ that discovery is not provided in
J-S66036-16


     advance of summary conviction trials.        On June 22, 2015,
     Appellant sent an “affidavit” to the MDJ requesting discovery.

           On June 29, 2015, the summary trial was continued to
     September 1, 2015. On July 29, 2015, Appellant sent a letter to
     the MDJ requesting that the charges be dismissed. On August
     26, 2015, Appellant sent a letter to the MDJ requesting that the
     charges be dismissed, or alternatively that the summary trial
     again be continued.

           On September 1, 2015, [A]ppellant was found guilty in
     absentia by the MDJ. Appellant filed a [n]otice of [a]ppeal on
     September 11, 2015. On September 29, 2015, the case was
     transferred to the Court of Common Pleas and scheduled for a
     [s]ummary [c]onviction [a]ppeal hearing on November 25,
     2015.

           On October 20, 2015, Appellant sent a letter to the
     Honorable Harry M. Ness requesting dismissal of the charges.
     Judge Ness denied Appellant’s request and a letter was
     forwarded to Appellant from the Judge’s law clerk advising
     Appellant of the impropriety of Appellant’s ex parte
     communications with the Court. The case was reassigned to the
     Honorable Michael E. Bortner.

           On November 23, 2015, Appellant sent a letter to Judge
     Bortner requesting a dismissal of charges or a continuance of the
     [s]ummary [c]onviction [a]ppeal hearing. The District Attorney
     advised Appellant by letter dated December 1, 2015, that
     discovery is not provided in summary cases. The case was
     reassigned to the [trial court] for the summary conviction appeal
     session scheduled for November 25, 2015. On November 25,
     2015, Appellant failed to appear. [The trial court], by Order
     dated and filed November 25, 2015, granted Appellant one
     continuance to December 30, 2015, and advised Appellant that
     court personnel and county employees were prohibited from
     providing   Appellant     with    legal   advice.     (Appellant’s
     correspondence had become quite voluminous.)

            On December 8, 2015, the Commonwealth requested a
     continuance of the summary conviction appeal hearing because
     of the unavailability of the affiant. On December 11, 2015, [the
     trial court] granted the Commonwealth one continuance and re-
     scheduled the hearing for January 27, 2016.



                                   -2-
J-S66036-16


              On December 14, 2015, Appellant forwarded to [the trial
        court] directly a “Notice of Motion to Dismiss and Supporting
        Affidavit”. The documents were forwarded by the Court to the
        Clerk of Court’s office for official filing.

               On December 29, 2015, [the trial court] received an
        improper ex parte communication from Appellant regarding plea
        negotiations between Appellant and the Commonwealth. [The
        trial court] gave no consideration to Appellant’s communication.

               On January 7, 2016, [the trial court] denied Appellant’s
        Motion to Dismiss. On January 15, 2016, [the trial court]
        received an improper ex parte communication from Appellant
        requesting [the trial court] to recuse, again discussing plea
        negotiations between Appellant and the Commonwealth and
        citing Rules of Criminal Procedure relating to MDJ proceedings in
        support of his request to conclude the process via United States
        mail.

              On January 27, 2016, Appellant failed to appear for the
        summary conviction appeal hearing. Pursuant to Pennsylvania
        Rule of Criminal Procedure No. 462(D), Appellant’s appeal was
        dismissed and the judgment of the MDJ became final. No
        explanation was provided by Appellant for his failure to appear.
        The [trial c]ourt can glean from his prior correspondence (and
        Appellant’s later-filed Concise Statement of Matters Complained
        of [On Appeal]) that Appellant is under the belief that the
        distance he lives from the judicial center in York, Pennsylvania,
        warrants a special exception that would excuse his appearance.

               Appellant sent a letter to [the trial court], dated February
        1, 2016, requesting further action by [the trial court]. [The trial
        court’s] law clerk responded to Appellant by letter dated
        February 5, 2016, indicating [the trial court] would not respond
        directly to his correspondence and providing Appellant with a
        reminder regarding the deadline to file a Notice of Appeal.

             Appellant filed a [n]otice of [a]ppeal on February 12, 2016.
        [The trial court’s] [Pa.R.A.P.] 1925(b) [o]rder was filed on
        February 16, 2016.          Appellant’s Statement of Matters
        Complained of was filed on March 11, 2016, three days late.[1]
____________________________________________


1
    Appellant’s Pa.R.A.P. 1925(b) statement reads as follows:
(Footnote Continued Next Page)


                                           -3-
J-S66036-16




                       _______________________
(Footnote Continued)

      Defendant-Appellant files the following concise statement of
      matters complained of on the appeal in the above matter,
      pursuant to the direction issued by the Honorable Maria Musti-
      Cook, on February 16, 2016, pursuant to Pa.R.A.P. 1925(b):

      1. Trial De Novo in Court of Common Pleas (Court) on a
         speeding citation was scheduled for January 27, 2016.

      2. On January 20, 2016, after his motion to dismiss the citation
         was denied, [Appellant] submitted an affidavit to the [c]ourt
         and the District Attorney appearing and reaffirming his plea of
         not guilty and voluntarily and knowingly waiving his right to
         be present at the trial de novo (see Commonwealth v.
         Vega, 553 Pa. 255 [1998]).

      3. [Appellant] further demanded in his affidavit that the
         Commonwealth be put to its proof at trial on January 27,
         2016 since, upon information and belief, no non-hearsay
         proof of [Appellant’s] guilt was offered or received at the
         Magistrate’s Court (see 234 Pa. Code 462).

      4. [Appellant] was unable to be personally present at traffic
         offense trial because he works and resides nearly 300 miles
         from the courthouse.

      5. Despite [Appellant’s] sworn plea of not guilty, his sworn
         knowing and voluntary waiver of his right to be present at
         trial and his sworn demand that the Commonwealth prove
         [his] guilt at trial on January 27, 2016 by non-hearsay
         evidence, the [c]ourt failed and refused to hold a trial and
         instead found [Appellant] “guilty,” without benefit of
         admissible proof, because he allegedly “failed to appear.”

      6. Despite the [c]ourt’s knowledge that [Appellant] had
         vigorously asserted that he was not guilty and had vigorously
         defended against the speeding charge, and despite
         [Appellant’s] knowingly and voluntarily waived his right to be
         present at trial, and demanded that the trial be conducted in
         his absence and the people put to their proof, the [c]ourt
         ignored [Appellant’s] rights and found [Appellant] “guilty”
         because [he] purportedly “failed to appear.”
(Footnote Continued Next Page)


                                            -4-
J-S66036-16



Trial Court Pa.R.A.P. 1925(a) Opinion, filed April 1, 2016 (“1925(a)

Opinion”), pp. 2-6.

      Appellant argues the trial court improperly dismissed his summary

conviction appeal pursuant to Pa.R.Crim.P. 462(D) after he failed to appear

for the scheduled trial de novo.2 This claim lacks merit.

      Our standard of review of a trial court’s dismissal of a summary

conviction appeal for failure of a party to appear,



                       _______________________
(Footnote Continued)

      7. The Commonwealth has never, upon information and belief,
         offered, nor has the [c]ourt admitted, any non-hearsay
         evidence showing that [Appellant] is guilty of the speeding
         charge, in either the Magistrate Court or the Court of
         Common Pleas.

      8. The Court of Common Pleas committed prejudicial error in
         finding [Appellant] guilty, without holding a trial or accepting
         non-hearsay evidence and in refusing to acknowledge
         [Appellant’s] sworn appearance, sworn plea of not guilty and
         sworn knowing and voluntary waiver of his right to be present
         at trial.

      9. [Appellant] requests reversal of the [o]rder and dismissal of
         the citation or, alternatively, scheduling of a new trial.

Appellant’s Pa.R.A.P. 1925(b) statement, filed March 11, 2016, pp. 1-2.
2
   We recognize the technical deficiencies in Appellant’s brief and
acknowledge the Commonwealth’s argument that such deficiencies should
result in waiver of Appellant’s issues. See Commonwealth’s Brief, pp. 14-
17. However, while Appellant failed to strictly comply with the mandates of
Pa.R.A.P. 2101, 2111, and 2117, we decline to find waiver because the
argument presented in his brief and the Commonwealth’s response thereto
leave this Court with little difficulty ascertaining the nature of Appellant’s
claim.



                                            -5-
J-S66036-16


      is limited to whether the trial court committed an error of law
      and whether the findings of the trial court are supported by
      competent evidence. The adjudication of the trial court will not
      be disturbed on appeal absent a manifest abuse of discretion.
      An abuse of discretion may not be found merely because an
      appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support as to be clearly
      erroneous.

Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa.Super.2013) (internal

quotation marks and citations omitted).

      Pennsylvania Rule of Criminal Procedure 462 governs de novo trials

following the appeal of a summary conviction and provides, in pertinent part,

as follows:

      Rule 462. Trial De Novo

      (A) When a defendant appeals after the entry of a guilty plea or
      a conviction by an issuing authority in any summary proceeding,
      upon the filing of the transcript and other papers by the issuing
      authority, the case shall be heard de novo by the judge of the
      court of common pleas sitting without a jury.

                                    *****

      (D) If the defendant fails to appear, the trial judge may dismiss
      the appeal and enter judgment in the court of common pleas on
      the judgment of the issuing authority.

Pa.R.Crim.P. 462.

      “Paragraph (D) makes it clear that the trial judge may dismiss a

summary case appeal when the judge determines that the defendant is

absent without cause from the trial de novo.” Pa.R.Crim.P. 462, cmt. This

Court has found dismissal appropriate under Rule 462 where a defendant

attempted to appear but originally presented to the wrong location, and then



                                      -6-
J-S66036-16



was unable to timely appear in the correct location because the defendant

claimed that he followed erroneous directions of third parties. See Dixon,

66 A.3d at 798.

       Here, Appellant was found guilty in absentia after failing to appear

before the Magisterial District Judge for a scheduled trial. 3 After appealing

the summary conviction, and requesting and being granted a continuance,

Appellant failed to appear at the summary conviction appeal hearing, his

trial de novo.     The trial judge discussed on the record that the court had

received no notice from Appellant that he would be late for the hearing, was

detained by unforeseen circumstances, or otherwise would not be able to

attend as scheduled.         N.T. 1/27/2016, p. 5.   To excuse his absence,

Appellant states that he resides and works nearly 300 miles from the

courthouse.      See Appellant’s Brief, p. 10 (pagination supplied).   Such an

explanation represents neither good cause, nor an involuntary absence, nor

an unforeseen circumstance.          Commonwealth v. Eyiwunmi Akinsanmi,

55 A.3d 539, 541 (Pa.Super.2012) (attendance at conference neither

excused nor unforeseen absence justifying failure to appear for hearing).

       Judgment of sentence affirmed.


____________________________________________


3
  The Pennsylvania Rules of Criminal Procedure allow Magisterial District
Judges to conduct summary criminal trials in the defendant’s absence and
then provide notice of a resulting conviction, sentence, and appeal rights to
the defendant via first class mail. See Pa.R.Crim.P. 455(A) & (D).




                                           -7-
J-S66036-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2016




                          -8-